Citation Nr: 1601785	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  11-26 653A	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1959 to August 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision that, in pertinent part, denied service connection for residuals of prostate cancer and for PTSD.  The Veteran timely appealed.

In September 2015, the Veteran testified during a hearing before the undersigned at the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the conditions of the Veteran's service involved duty or visitation in the Republic of Vietnam during the Vietnam era; hence, he is presumed to have been exposed to Agent Orange in service.



CONCLUSION OF LAW

Residuals of prostate cancer are presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In this case, as the benefits sought on appeal for the claim decided are granted in full, there can be no prejudice to the Veteran if there were errors in fulfilling either duty. 

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran contends that service connection is warranted on the basis that his current residuals of prostate cancer are the result of exposure to herbicides in active service.

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected if they manifest to a compensable degree at any time after service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a).  Prostate cancer is listed among the diseases presumed to be associated with Agent Orange exposure.  38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 3.309(e).  A Veteran, who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The record reflects that the Veteran was first diagnosed with prostate cancer in 2008, many years after his separation from active service.

The question in this case is whether the Veteran is entitled to a presumption of exposure to Agent Orange based on service in Vietnam during the Vietnam era.  If so, service connection for his diagnosed residuals of prostate cancer may be granted on the basis that prostate cancer is presumed to be the result of in-service Agent Orange exposure.

Veterans who served on the ground in Vietnam from January 9, 1962, through May 7, 1975, are presumed to have been exposed to herbicides during such service.   Also, effective June 19, 2015, VA regulations were amended to provide for presumptive herbicide exposure for certain individuals who served in the Air Force or Air Force Reserve who operated, maintained, or served onboard C-123 aircrafts involved in the spraying of herbicide agents during the Vietnam era.  

Agent Orange was often directly applied to the water surface of flying inland rivers, streams, and delta areas and on riverbanks; and aborted missions resulted in a release of herbicides over waters.  Accordingly, Veterans who served on vessels in the inland waterways of Vietnam (also referred to as "brown water") are presumed to have been exposed to herbicides for VA purposes; however, Veterans who served in offshore waterways (also referred to as "blue water") do not automatically have presumptive exposure.  Moreover, a recent court decision, Gray v. McDonald, 27 Vet. App. 313 (2015), directed VA to reevaluate its definition of inland waterways, to include whether Da Nang Harbor should be considered in an inland waterway.  A list of ships that operated in the inland waterways of Vietnam has been compiled.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.

 "Service in Vietnam" does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  VAOPGCPREC 7-93.  Moreover, the Federal Circuit has held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  See Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008).

In this case, the Veteran contends that he had in-country service in Vietnam on at least two occasions:  (1) in 1964, when assigned to a classified operation entitled "Top Dog;" and (2) in 1968 and 1969, when he volunteered for the 37th Aerospace Rescue and Recovery Squadron in rescue missions, in picking up down-pilots, trips to internment camps, and medical emergencies.  He also reported in-service exposure to Agent Orange in Thailand.  

The Veteran's Form DD 214 reflects receipt of the Vietnam Service Medal with one Bronze Service Star, and receipt of the Republic of Vietnam Campaign Medal.  His personnel records also show the Veteran's participation in the Vietnam Air Offensive Campaign Phase III (Combat), and his assignment to "Top Dog" in 1964. 

In September 2015, the Veteran testified that his military occupational specialty was in "end supply," -i.e., war ready material.  He testified that, on missions in Vietnam for which he volunteered, the crew was "boots on the ground" and provided whatever support was needed.  He also testified that he ran ammunition, equipment, airplane parts, or whatever was needed; and that he furnished supplies to the HH-3 jolly green giant helicopters.  Here, the Veteran is competent to testify as to his experiences in active service.
    
The Board finds the Veteran's testimony credible, and supported by his service personnel records that show performance evaluations and notations of the Veteran's volunteering for assignments.  Specifically, one supervisor indicated that the Veteran's exceptional ability was a prime factor in the unit's "high rate of delivery effectiveness" and of his willingness to volunteer his services seven days a week.  Moreover, historical accounts of Operation "Top Dog" reveal that personnel were the first "dog handlers" in Vietnam.  

The Veteran's actual exposure to herbicides also is shown as probable through historical documents that reflect the Counteroffensive Phase III, from June 1967 to January 1968, was in a region near borders where Laos, Cambodia, and South Vietnam met-and which was heavily sprayed with herbicides.  The report of a March 1997 VA examination in the Veteran's claims file includes a diagnosis of historical defoliant exposure, military service era in Laos, Cambodia, and Vietnam-no clinical residuum.

In addition, the Veteran testified that he also supported the "sniff radar sites" in Thailand, which were located directly outside the perimeters of the air base.  Again, VA has determined that there was significant use of herbicides on the fence-in perimeters of military bases in Thailand, intended to eliminate vegetation and ground cover for base security purposes.  See "Project CHECO Southeast Asia Report:  Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis is extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases-i.e., allowing for presumptive service connection of the diseases associated with herbicide exposure.

Lastly, the diseases listed at 38 C.F.R. § 3.309(e) generally shall have become manifest to a degree of 10 percent or more disabling at any time after service, unless otherwise noted.  Pursuant to Diagnostic Code 7528, malignant neoplasms of the genitourinary system warrant a 100 percent rating, followed by a mandatory VA examination at the expiration of six months after cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure.  If there has been no local reoccurrence or metastasis, residuals are rated as voiding dysfunction or renal dysfunction-whichever is predominant.  Here, the Veteran underwent a radical prostatectomy in June 2008 for surgical removal of prostate cancer.

The Board finds that the evidence for and against the Veteran's assertions that he had in-country service in Vietnam is at least in equipoise.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102. 

Accordingly, the Veteran is entitled to a presumption of exposure to Agent Orange based on service in Vietnam during the Vietnam era.  Hence, service connection is warranted for residuals of prostate cancer.  

In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.
 

ORDER

Service connection for residuals of prostate cancer is granted.


REMAND

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability that are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Veteran claims that he has PTSD, and there are clinical assessments of PTSD of record.  There are also assessments of factitious disorder, with both psychological and physical signs and symptoms.  

Service connection requires a current medical diagnosis of PTSD, medical evidence of a nexus between current symptomatology and the specific claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).  

The Veteran's personnel records indicate that he participated in Operation Top Dog in 1964; and that he served in Thailand from August 1968 to June 1969, and that he participated in the Vietnam Air Offensive Campaign Phase III (Combat).

In July 2010, VA amended its adjudication regulations regarding claims for service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  The amendment eliminates the requirement of evidence corroborating the occurrence of claimed in-service stressors related to the Veteran's fear of hostile military or terrorist activity, and provides that the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The amendment is intended to facilitate timely processing of these claims, and is applicable to claims pending before VA on the effective date of the final rule (July 13, 2010), as well as to claims filed after that date.

The Board notes that the stressors described by the Veteran involved his fear of hostile military or terrorist activity.

Specifically, the Veteran reported that there were constant rocket and mortar attacks, which increased in number from October 1968 to December 1968; and that he found it to be scary as he sought cover.  He reported an incident of coming under mortar attack in a little village during the daytime while transporting ammunition and food.  The Veteran also reported an incident where he "almost stabbed" his buddy in the dark, as they crawled towards each other.

The Veteran has indicated that he participated in group therapy sessions, until he became too disabled to attend.

Under these circumstances, an examination is needed to determine whether the Veteran currently meets the criteria for a diagnosis of PTSD based on the in-service stressor(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2015).  

 Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to PTSD from the Veteran's treating psychotherapist (Dr. Emira D. Zubchevich), from January 2007, to the present date; and from the Hopwood Am Vets, from January 2007, to the present date; and associate them with the Veteran's claims file (paper/electronic). 

If, after making reasonable efforts to obtain records identified by the Veteran; and if the RO or AMC is unable to secure such records, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain and associate with the Veteran's claims file (paper/electronic), VA treatment records for PTSD, dated from June 2015 to present.  

3.  Furnish the Veteran notice of the amended regulations regarding substantiating a claim for PTSD pursuant to 38 C.F.R. § 3.304(f)(3).

4.  Schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  

The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's active service.  

The examiner is asked to explain the reasons behind any opinions offered.  

5.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


